 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 1 of 8 PageID #:208
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




                                        In the

              United States Court of Appeals
                          For the Seventh Circuit
                              ____________________
         No. 18-2979
         EDWARD ACEVEDO,
                                                           Plaintiff-Appellant,
                                          v.

         COOK COUNTY OFFICERS ELECTORAL BOARD, et al.,
                                            Defendants-Appellees.
                              ____________________

                  Appeal from the United States District Court for the
                    Northern District of Illinois, Eastern Division.
                    No. 1:18-cv-00293 — Elaine E. Bucklo, Judge.
                              ____________________

               ARGUED MARCH 29, 2019 — DECIDED JUNE 5, 2019
                         ____________________

            Before HAMILTON, BARRETT, and ST. EVE, Circuit Judges.
            BARRETT, Circuit Judge. Before Edward Acevedo could ap-
         pear on the 2018 Democratic primary ballot for Cook County
         Sheriﬀ, he had to obtain a certain number of voter signatures
         on a nominating petition. He didn’t meet the signature re-
         quirement, so he was kept oﬀ the ballot. He then sued the Chi-
         cago, Cook County, and Illinois electoral boards, arguing that
         the Cook County signature requirement is unconstitutional
         because it is more onerous than the signature requirement for
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 2 of 8 PageID #:209
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         2                                                  No. 18-2979

         statewide oﬃces. According to Acevedo, the comparatively
         higher county requirement can survive only if it is narrowly
         tailored to advance a compelling state interest.
              Acevedo is wrong. Strict scrutiny is not triggered by the
         existence of a less burdensome restriction—it is triggered only
         when the challenged regulation itself imposes a severe bur-
         den. Because Acevedo has not alleged that the burden im-
         posed by the Cook County signature requirement is severe,
         the defendants need not show any justiﬁcation for it beyond
         Illinois’s interest in orderly and fair elections. That interest
         easily justiﬁes the signature requirement here.
                                        I.
             Under Illinois law, potential candidates for public office
         must file a nominating petition to gain a place on a political
         party’s primary ballot. That petition must include a certain
         number of signatures from voters in the jurisdiction where the
         candidate seeks election, and those signatures must be col-
         lected within a 90-day window. 10 ILCS 5/7-10. Candidates
         for statewide offices must collect 5,000 signatures. Id. 5/7-
         10(a). Candidates for countywide offices in Cook County
         must collect a number of signatures equal to 0.5% of the qual-
         ified voters of the candidate’s party who voted in the most
         recent general election in Cook County. Id. 5/7-10(d)(1). Ac-
         cording to this formula, Acevedo had to gather 8,236 valid
         signatures to appear on the 2018 Democratic primary ballot
         for Cook County Sheriff. He gathered only 5,654, so he was
         denied a place on the ballot.
             Acevedo filed suit under 42 U.S.C. § 1983, alleging that
         this denial violated the First and Fourteenth Amendment
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 3 of 8 PageID #:210
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         No. 18-2979                                                      3

         rights to freedom of association and equal protection. His ar-
         gument relied on the distinction between the state and county
         signature requirements. According to Acevedo, the statewide
         requirement reflects Illinois’s judgment that making candi-
         dates collect 5,000 signatures is sufficient to protect the state’s
         interest in ballot management. Even so, the state demands
         8,236 signatures from Democrats seeking countywide office
         in Cook County. Acevedo argued that Illinois could not im-
         pose this heightened burden unless doing so furthered a com-
         pelling state interest. Insisting that Illinois lacked any such in-
         terest, Acevedo sought a declaratory judgment pronouncing
         the Cook County requirement unconstitutional, as well as in-
         junctive relief to bar enforcement of the requirement and com-
         pel the defendants to place his name on the Democratic pri-
         mary ballot.
             The district court held that Acevedo had failed to state a
         claim and dismissed the complaint. The court made clear that
         there is no bright-line rule requiring any county ballot re-
         quirement that is more stringent than a state requirement to
         be justified by a compelling state interest. Instead, the focus is
         on the burden imposed by the challenged regulation. And
         here, the court explained, Acevedo had failed to allege that
         requiring candidates to gather 8,236 signatures is a constitu-
         tionally significant burden.
                                         II.
            Though the election is over, Acevedo’s claim is not moot
         because it is capable of repetition, yet evading review. This
         branch of the mootness doctrine requires that “(1) the chal-
         lenged action was in its duration too short to be fully litigated
         prior to its cessation or expiration, and (2) there was a reason-
         able expectation that the same complaining party would be
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 4 of 8 PageID #:211
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         4                                                         No. 18-2979

         subjected to the same action again.” Weinstein v. Bradford, 423
         U.S. 147, 149 (1975). These requirements are often met in bal-
         lot-access cases. See, e.g., Norman v. Reed, 502 U.S. 279, 287–88
         (1992); Gjertsen v. Bd. of Election Comm’rs of City of Chi., 751
         F.2d 199, 202 (7th Cir. 1984). Here, the timeline for collecting
         signatures to appear on a primary ballot is too short to fully
         litigate a challenge to the signature requirement. In light of
         this, and because Acevedo has expressed his intention to run
         for office in Cook County again, his challenge remains live. 1
              The constitutionality of a ballot-access restriction depends
         on “a practical assessment of the challenged scheme’s justifi-
         cations and effects.” Stone v. Bd. of Election Comm’rs for City of
         Chi., 750 F.3d 678, 681 (7th Cir. 2014). That assessment is gov-
         erned by the two-step analysis that the Supreme Court an-
         nounced in Anderson v. Celebrezze, 460 U.S. 780 (1983). We
         “first consider the character and magnitude of the asserted in-
         jury to the rights protected by the First and Fourteenth
         Amendments that the plaintiff seeks to vindicate.” Id. at 789.
         We “then must identify and evaluate the precise interests put
         forward by the State as justifications for the burden imposed
         by its rule” and weigh these interests against the burdened
         rights. Id. In doing so, we look to the “legitimacy and
         strength” of the proffered interests, as well as “the extent to
         which those interests make it necessary to burden the plain-
         tiff’s rights.” Id. In Burdick v. Takushi, the Court emphasized
         that this test applies to all First and Fourteenth Amendment
         challenges to state election laws. 504 U.S. 428, 432–34 (1992).


             1More specifically, Acevedo’s requests for a declaratory judgment
         and an injunction prohibiting enforcement of the higher requirement re-
         main live. His request that the court compel the defendants to place his
         name on the 2018 Democratic primary ballot is obviously moot.
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 5 of 8 PageID #:212
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         No. 18-2979                                                         5

             Under this flexible Anderson-Burdick standard, the level of
         scrutiny with which we review a ballot-access restriction de-
         pends on the extent of its imposition: “the more severely it
         burdens constitutional rights, the more rigorous the inquiry
         into its justifications.” Libertarian Party of Illinois v. Scholz, 872
         F.3d 518, 523–24 (7th Cir. 2017). “Nondiscriminatory re-
         strictions that impose only slight burdens are generally justi-
         fied by the need for orderly and fair elections,” whereas se-
         vere burdens must be “narrowly tailored to serve a compel-
         ling state interest.” Id. at 524 (citation omitted). Because of this
         dichotomy, “[p]ractically speaking, much of the action takes
         place at the first stage of Anderson’s balancing inquiry.” Stone,
         750 F.3d at 681.
             Cook County’s signature requirement gave Acevedo 90
         days to gather 8,362 signatures, an amount that would
         demonstrate that he had the support of 0.5% of the voters in
         the primary race that he sought to join. Acevedo has not al-
         leged any facts supporting an inference that the burden im-
         posed by this requirement is severe. Indeed, we have held
         that much more stringent requirements were not severe
         enough to necessitate heightened scrutiny. For example, we
         held in Stone that the requirement of gathering 12,500 signa-
         tures—2.5% of the votes cast in the previous election—in 90
         days was not a severe burden on candidates who wanted to
         run in the Chicago mayoral race. 750 F.3d at 683. In Tripp v.
         Scholz, we approved a requirement that new or independent
         political parties obtain signatures from 5% of the voting pop-
         ulation in order to place candidates on the general election
         ballot, holding that “the 5% signature requirement, standing
         alone, does not impose a severe burden on plaintiffs’ consti-
         tutional rights.” 872 F.3d 857, 864 (7th Cir. 2017). These cases
         make it hard for Acevedo to show that the 0.5% requirement
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 6 of 8 PageID #:213
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         6                                                   No. 18-2979

         is anything but slight—which is perhaps why he doesn’t try.
         It goes almost without saying that this slight burden is justi-
         fied by Illinois’s “relevant and legitimate state interests.”
         Tripp, 872 F.3d at 864 (citation omitted); see also Navarro v.
         Neal, 716 F.3d 425, 431 (7th Cir. 2013) (“There is ample caselaw
         supporting the proposition that ballot access laws serve the
         important, interrelated goals of preventing voter confusion,
         blocking frivolous candidates from the ballot, and otherwise
         protecting the integrity of elections.”).
             Acevedo resists this straightforward analysis by arguing
         that a special rule applies here. Invoking Illinois State Bd. of
         Elections v. Socialist Workers Party, 440 U.S. 173 (1979), Norman
         v. Reed, 502 U.S. 279 (1992), and Gjersten v. Bd. of Election
         Comm’rs for City of Chi., 791 F.2d 472 (7th Cir. 1986), he argues
         that a state always triggers strict scrutiny when it imposes a
         higher ballot-access requirement for a countywide office than
         for a statewide office. Under these cases, Acevedo says, he
         does not have to show that the Cook County signature re-
         quirement severely burdens him in order to trigger strict scru-
         tiny. He just has to show that the burden is heavier than it
         would be if he were running for statewide office.
             Acevedo is mistaken. We have stressed before that
         “[w]hat is ultimately important is not the absolute or relative
         number of signatures required but whether a ‘reasonably dil-
         igent candidate could be expected to be able to meet the re-
         quirements and gain a place on the ballot.’” Stone, 750 F.3d at
         682 (quoting Bowe v. Bd. of Election Comm’rs of City of Chi., 614
         F.2d 1147, 1152 (7th Cir. 1980)). If the burden imposed is
         slight, Anderson and Burdick make clear that no justification
         beyond the state’s interest in orderly and fair elections is nec-
         essary—even if less burdensome alternatives are available.
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 7 of 8 PageID #:214
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         No. 18-2979                                                                7

             The cases that Acevedo invokes as support—Socialist
         Workers Party, Norman, and Gjersten—are not to the contrary.
         To begin with, even if those cases once prescribed an alternate
         analysis for this specific type of comparative challenge, they
         were all decided before Burdick clarified that the Anderson test
         applies to all First and Fourteenth Amendment challenges to
         state election regulations. See Burdick, 504 U.S. at 434. But in
         any event, those cases are consistent with the Anderson-Bur-
         dick analysis.
             Socialist Workers Party, Norman, and Gjersten did not apply
         strict scrutiny simply because a less burdensome regulation
         existed. They applied strict scrutiny because each of the chal-
         lenged regulations imposed a severe burden in its own right.
         See Short v. Brown, 893 F.3d 671, 677 (9th Cir. 2018) (explaining
         that the Court in Socialist Workers Party found the challenged
         burden to be severe); Norman, 502 U.S. at 288–89, 293–94 (cit-
         ing Anderson and Socialist Workers Party for the proposition
         that severe restrictions require narrow tailoring and then re-
         jecting part of the challenged requirement because it wasn’t
         narrowly tailored); Gjersten, 791 F.2d at 474 (rejecting a fa-
         cially burdensome 10% signature requirement). 2 And when a
         regulation imposes a severe burden, a court must consider
         whether the state could use less burdensome alternatives to
         achieve the same goal. That is why the existence of less strin-
         gent regulations was important in those cases—it showed that
         the more stringent regulation at issue was not the narrowest
         necessary to protect the state’s interest in managing elections.



             2We suggested in Lee v. Keith, 463 F.3d 763, 771 (7th Cir. 2006), that a
         5% signature requirement marks the “outer limit” of burdens that don’t
         warrant strict scrutiny. The requirement in Gjersten was twice that.
 Case: 1:18-cv-00293 Document #: 42 Filed: 06/27/19 Page 8 of 8 PageID #:215
Case: 18-2979    Document: 00713442542           Filed: 06/27/2019   Pages: 8




         8                                                  No. 18-2979

         See Illinois Workers Party, 440 U.S. at 186–87; Norman, 502 U.S.
         at 294; Gjersten, 791 F.2d at 477.
            The defendants in Socialist Workers Party, Norman, and
         Gjersten lost because they couldn’t show that the severe bur-
         dens that they placed on ballot access were narrowly tailored.
         Because the burden here is slight, it is not subject to the same
         level of scrutiny. The district court correctly concluded that
         the Cook County signature requirement is justified by Illi-
         nois’s interest in orderly and fair elections.
                                                            AFFIRMED.
